DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The Amendment filed 11/02/2021 has been entered. Claims 4 & 6-17 remain pending in the application. The 35 U.S.C 112a rejections as set forth in Non-Final Rejection mailed on 11/02/2021 have been withdrawn in light of the amendments and arguments submitted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syvret (WO2012/127185 A1 - corresponding U.S PG Pub 20140212637 A1 used for citations) and Mathias (DE19943714 A1 - cited in IDS) and Maertz (DE4431991 A1 - cited in IDS) and Hill et al (U.S Patent 8636197B1).
Regarding claim 4, Syvret, drawn to the method of forming a bonded structure (Abstract), discloses a process for preparation of an assembly (automobile structure- Abstract), comprising the steps of placing at least one heat curable adhesive bead on a substrate (Figures 2A-2C; [0034]). Syvret discloses that the adhesive is an adhesive that cures at or above 120oC (i.e. a heat curable adhesive) [0036] and has further disclosed applying slow-curing adhesive 12 to the substrate 16 (i.e. interpreted as substrate 1 in this instance) and then placing substrate 14 (i.e. interpreted as substrate 2 in this instance) on the adhesive and substrate 16 (i.e. step (ii) of the instant invention) (Figures 2A-2C; [0034]). Further, Syvret has disclosed fast-curing adhesive 18 portions 18 being cured (i.e. heat being applied) in relatively small localized areas [0034]. Syvret has further disclosed that the fast-curing adhesive portions 18 cure more quickly (i.e. heat being applied to localized areas to cure, given that the adhesives are heat curable adhesives) than the slow-curing adhesive 12 (Abstract), and further that the slow-curing 
In the event the applicant disagrees with the explanation as provided with regards to the adhesive being an adhesive bead, and step (iii) of the instant claim, prior art guidance is provided by Mathias and Maertz.
Mathias, drawn also to the method for connecting two components (10, 11), especially in car roof construction, using a slow curing adhesive 12 and a quick acting adhesive 16 (Abstract), discloses applying an adhesive bead 12 to one of the components (10), and applying a fast curing adhesive 13 to 18, and then bringing the components in contact with each other after application of the adhesive [0014] (Figures 1-2). Mathias has further disclosed that the adhesive bead 12 is a slow curing adhesive and the adhesive dots 13-18 is a fast curing adhesive [0015], and further as can be 
It would have been obvious to an ordinarily skilled artisan to have modified the method of Syvret, specifically the step of applying adhesive, and the adhesive being an adhesive bead, as disclosed by Mathias, to arrive at the instant invention, in order to achieve optimized process control and the process with less rejects [0006].
With regards to the step of curing only less than 50% of the applied adhesive bead, this limitation is disclosed by Maertz. Maertz, drawn also to the art of joining components specifically in the automotive industry with heat curable adhesives (Page 1 of 4 (page 2 of entire document), lines 1-16), discloses applying the adhesive over a large area but discloses a two stage adhesive process in that the adhesive is heated locally with selective heat input, and then the adhesive is heated over the entire area in further processing such as during a painting process, such as in hot immersion baths or enameling finish for the topcoat (Pages 1 of 4 (page 2 of the entire document), lines 23-25; Page 2 of 4 (page 3 of the entire document), lines 13-46; Page 3 of 4 (page 4 of entire document), lines 24-31; Claims 1 & 2). Maertz discloses applying adhesive over a 

Further, with regards to the limitations of withdrawn claim 1, Syvret as modified by Mathias and Maertz has already disclosed the limitations of claim 1 in its entirety (Figures 2A-2C; [0034]; [0036]; [0033]) (see claim 4 rejection above).
With regards to the heating taking place for 10 minutes or less, this limitation is not explicitly disclosed by Maertz, Syvret or Mathias, however, this limitation is known from Hill.
Hill is also drawn to the art of bonding multiple/two substrates (roof panel to roof rail of vehicle) using a single-component (i.e. uniform) adhesive and heating to a temperature to cure the adhesive (Abstract). Hill discloses that the single component adhesive is heated and cures for a time period of 5 minutes to 1 hour (claim 16), thus disclosing an overlapping range with the instantly claimed range. The courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05(I)).


Regarding claim 8, Syvret as modified by Mathias and Maertz has disclosed the limitations of the instant claim. Maertz has disclosed applying heat or curing in an area that is less than 30% of the entire surface covered by the bead. The surface covered by the bead is 19, and only regions 14 & 15 are heated and cured, see Figure 1. From figure 1, it can be clearly seen that regions 14 & 15 make up less than 30% of the surface are of the region 19) (see claim 4 rejection above).

Regarding claim 9, Syvret has further disclosed heat being applied to more than one independent area of the entire surface area (Figures 2A-2C), as from Figure 2C it can be clearly seen that the fast-curing adhesive portion is in more than one independent area of the entire surface area of the adhesive bead, and has further disclosed heating/curing the fast curing adhesive portions, thus has sufficiently disclosed heat being applied to one or more independent areas (see claims 4 & 8 rejections above). Maertz has further disclosed heat being applied to more than one independent area of the entire surface, as regions 14 & 15 are spaced out and thus 

Regarding claim 10, Maertz has further disclosed the heating taking place by induction or with radiators (i.e. infrared or microwaves) (Page 2 of 4 (page 3 of entire document), lines 18-20).

Regarding claim 11, both Syvret [0023] and Maertz (Page 4 of 4 (page 5 of entire document), lines 29-30) have already disclosed the bonded structure including more than two substrates joined together by adhesive (i.e. a third substrate being joined to the second substrate) in exactly the same method as disclosed by Syvret and Maertz. Thus, Syvret and Maertz in combination have sufficiently disclosed the limitations of instant claim 11.


Regarding claim 12, Syvret has further disclosed the substrates being metal substrates [0023].

Regarding claim 13, Syvret has further disclosed the substrates having a shape or profile [0026]. Given that the bonded structure can comprise an automotive bodyshell, chassis assembly etc. it would necessarily mean that one of the substrates at least would have a shape of a profile, or a shape or profile.

Regarding claim 14, Syvret has further disclosed the substrates being plastics or composite materials (i.e. being extruded or molded material/carrier [0023].

Regarding claim 15, Mathias has further disclosed the adhesive being a PUR adhesive (i.e. polyurethane adhesive) [0002].

Regarding claim 16, Syvret has further disclosed the manufacturing of a vehicle or vehicle part [0026].

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syvret (WO2012/127185 A1 - corresponding U.S PG Pub 20140212637 A1 used for citations) and Maertz (DE4431991 A1 - cited in IDS) and Hill et al (U.S Patent 8636197B1).

Regarding claim 6, Syvret, drawn to the method of forming a bonded structure (Abstract), discloses a process for preparation of an assembly (automobile structure- Abstract), comprising the steps of placing at least one heat curable adhesive bead on a substrate (Figures 2A-2C; [0034]). Syvret discloses that the adhesive is an adhesive that cures at or above 120oC (i.e. a heat curable adhesive) [0036] and has further disclosed applying slow-curing adhesive 12 to the substrate 16 (i.e. interpreted as substrate 1 in this instance) and then placing substrate 14 (i.e. interpreted as substrate 2 in this instance) on the adhesive and substrate 16 (i.e. step (i) of the instant invention) (Figures 2A-2C; [0034]). Further, Syvret has disclosed fast-curing adhesive 18 portions 18 being cured (i.e. heat being applied) in relatively small localized areas [0034]. Syvret 
With regards to the step of curing only less than 50% of the applied adhesive, prior art guidance is provided by Maertz.
Maertz, drawn also to the art of joining components specifically in the automotive industry with heat curable adhesives (Page 1 of 4 (page 2 of entire document), lines 1-16), discloses applying the adhesive over a large area but discloses a two stage adhesive process in that the adhesive is heated locally with selective heat input, and then the adhesive is heated over the entire area in further processing such as during a painting process, such as in hot immersion baths or enameling finish for the topcoat (Pages 1 of 4 (page 2 of the entire document), lines 23-25; Page 2 of 4 (page 3 of the entire document), lines 13-46; Page 3 of 4 (page 4 of entire document), lines 24-31; Claims 1 & 2). Maertz discloses applying adhesive over a large area (adhesive 13 
Further, Maertz has already disclosed the adhesive (13) being uniform (19), which comprises regions (14, 15) which are less than 50% of the applied area of the adhesive, which are locally heated or spot glued. As can be seen from figure 1, the applied adhesive is uniform over the area (19) with regions (14, 15) that are locally heated. Further, with regards to the heating being in a single step, Maertz discloses locally heating/curing the regions (14, 15) in a single step, i.e. spot glueing. Maertz discloses a second curing step to cure the remainder of the applied adhesive, as is also claimed in instant claims 4 & 17. Further, with regards to the heating step being a single step, the courts have held that the transposition of process steps or splitting of one step into, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguishing the processes (MPEP 2144.04 IV (C)).

With regards to the heating taking place for 10 minutes or less, this limitation is not explicitly disclosed by Maertz, Syvret or Mathias, however, this limitation is known from Hill.
Hill is also drawn to the art of bonding multiple/two substrates (roof panel to roof rail of vehicle) using a single-component (i.e. uniform) adhesive and heating to a temperature to cure the adhesive (Abstract). Hill discloses that the single component adhesive is heated and cures for a time period of 5 minutes to 1 hour (claim 16), thus disclosing an overlapping range with the instantly claimed range. The courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05(I)).
It would have been obvious to an ordinarily skilled artisan to have modified the method of Maertz with the heating time as disclosed by Hill, since as such a heating time for a uniform adhesive to be 10 minutes or less is a known prior art element, as disclosed by Hill, and the courts have held that the combination of known prior art .

Claims 7 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syvret (WO2012/127185 A1 - corresponding U.S PG Pub 20140212637 A1 used for citations) and Maertz (DE4431991 A1 - cited in IDS) and Meister et al (U.S PG Pub 20160311473 A1) and Hill et al (U.S Patent 8636197B1).
Regarding claim 7, Syvret, drawn to the method of forming a bonded structure (Abstract), discloses a process for preparation of an assembly (automobile structure- Abstract), comprising the steps of placing at least one heat curable adhesive bead on a substrate (Figures 2A-2C; [0034]). Syvret discloses that the adhesive is an adhesive that cures at or above 120oC (i.e. a heat curable adhesive) [0036] and has further disclosed applying slow-curing adhesive 12 to the substrate 16 (i.e. interpreted as substrate 1 in this instance) and then placing substrate 14 (i.e. interpreted as substrate 2 in this instance) on the adhesive and substrate 16 (i.e. step (i) of the instant invention) (Figures 2A-2C; [0034]). Further, Syvret has disclosed fast-curing adhesive 18 portions 18 being cured (i.e. heat being applied) in relatively small localized areas [0034]. Syvret has further disclosed that the fast-curing adhesive portions 18 quick more quickly (i.e. heat being applied to localized areas to cure, given that the adhesives are heat curable adhesives) than the slow-curing adhesive 12 (Abstract), and further that the slow-curing adhesive covers more than 50% to 95% of the contact area between the two substrates, thus the fast-curing adhesive is in less than 50% of the area that the adhesive is applied [0033]. Further, Syvret discloses that the curing of only the fast curing adhesive and 
With regards to the step of curing only less than 50% of the applied adhesive, prior art guidance is provided by Maertz.
Maertz, drawn also to the art of joining components specifically in the automotive industry with heat curable adhesives (Page 1 of 4 (page 2 of entire document), lines 1-16), discloses applying the adhesive over a large area but discloses a two stage adhesive process in that the adhesive is heated locally with selective heat input, and then the adhesive is heated over the entire area in further processing such as during a painting process, such as in hot immersion baths or enameling finish for the topcoat (Pages 1 of 4 (page 2 of the entire document), lines 23-25; Page 2 of 4 (page 3 of the entire document), lines 13-46; Page 3 of 4 (page 4 of entire document), lines 24-31; Claims 1 & 2). Maertz discloses applying adhesive over a large area (adhesive 13 applied over large area 19) and then spot-glueing or curing only areas (14 & 15) which are less than 50% of the applied adhesive area (applied adhesive rea being 19) (Figure 1). From figure 1, it can be clearly seen that regions 14 & 15 are less than 50% of the area of the applied adhesive (19), given that they are spots or lines and small subregions, when compared to the large area (19) (Page 3 of 4 (page 4 of entire document), lines 22-34; Claims 1 & 2). Thus, Maertz also sufficiently discloses a step of 
Further, Maertz has already disclosed the adhesive (13) being uniform (19), which comprises regions (14, 15) which are less than 50% of the applied area of the adhesive, which are locally heated or spot glued. As can be seen from figure 1, the applied adhesive is uniform over the area (19) with regions (14, 15) that are locally heated. Further, with regards to the heating being in a single step, Maertz discloses locally heating/curing the regions (14, 15) in a single step, i.e. spot glueing. Maertz discloses a second curing step to cure the remainder of the applied adhesive, as is also claimed in instant claims 4 & 17. Further, with regards to the heating step being a single step, the courts have held that the transposition of process steps or splitting of one step into, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguishing the processes (MPEP 2144.04 IV (C)).
It would have been obvious to an ordinarily skilled artisan to have modified the method of Syvret, specifically the step of curing the adhesive, with a 2 stage adhesive process of curing only small spots (“spot gluing”) with localized heating, and then curing fully over the entire area in subsequent second stage, as disclosed by Maertz, to arrive at the instant invention, in order to obtain a process with low-energy consumption, rapid heating and small cycle times and less distortion of the components (Page 2 of 4 (page 3 of entire document), lines 3-4).

Meister, drawn also to the art of joining a first body and a second body (Abstract) with an expandable heat curable adhesive [0018 & 0023], discloses a method of applying an expandable adhesive (16) to one of the bodies and then bringing the two bodies (12,14) in contact with each other ([0020]; Figures 1-2). Meister further discloses partially curing the adhesive in order to align the first and second body for additional processing steps [0023 & 0034], such as application of an e-coat by immersing in baths [0026-0028] and then fully curing the adhesive in an e-coat bake oven [0034-0036]. Thus, Meister also has additionally discloses localized/partial curing of the adhesive and then a subsequent final or full cure of the adhesive in an e-coat bake oven. Further, with regards to the adhesive being self-adherent at 25oC, the adhesive would necessarily be self-adherent since it is applied at room temperature and thus would necessarily have to stick to one of the bodies (12, 14) when applied.
It would have been obvious to an ordinarily skilled artisan to have modified the method of Syvret, specifically the adhesive of Syvret, with the adhesive being an expandable adhesive, as disclosed by Meister, to arrive at the instant invention, in order to have an adhesive that can expand upon heating [0023].
With regards to the heating taking place for 10 minutes or less, this limitation is not explicitly disclosed by Maertz, Syvret or Mathias, however, this limitation is known from Hill.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05(I)).
It would have been obvious to an ordinarily skilled artisan to have modified the method of Maertz with the heating time as disclosed by Hill, since as such a heating time for a uniform adhesive to be 10 minutes or less is a known prior art element, as disclosed by Hill, and the courts have held that the combination of known prior art elements according to known methods is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)).

Regarding claim 17, Maertz has already disclosed a two stage adhesive process in that the adhesive is heated locally with selective heat input, and then the adhesive is heated/fully cured over the entire area in further processing such as during a painting process, such as in hot immersion baths or enameling finish for the topcoat (Pages 1 of 4 (page 2 of the entire document), lines 23-25; Page 2 of 4 (page 3 of the entire document), lines 13-46; Page 3 of 4 (page 4 of entire document), lines 24-31; Claims 1 & 2). The disclosure of Maertz of a further second stage process in which the entire adhesive is heated (i.e. fully cured) meets the limitations of the instant claim, as 
In the event the applicant disagrees, Meister has also disclosed the limitations of the instant claim. Meister, drawn also to the art of joining a first body and a second body (Abstract) with an expandable heat curable adhesive [0018 & 0023], partially curing the adhesive in order to align the first and second body for additional processing steps [0023 & 0034], such as application of an e-coat by immersing in baths [0026-0028] and then fully curing the adhesive in an e-coat bake oven [0034-0036]. 
It would have been obvious to an ordinarily skilled artisan to have modified the method of Syvret, with the steps of immersing the substrates in an e-coat fluid and then inserting into an e-coat bake oven to fully cure the adhesive, as disclosed by Meister, in order to be able to secure the two substrates in a proper relative alignment and to accommodate additional processing steps [0023], and further to ensure that the adhesive does not undergo plastic deformations or failures [0034].

Response to Arguments
Applicant’s arguments, see Amendment pages 6-8, filed 11/02/2021, with respect to the rejection(s) of claim(s) 4, 6-17 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Syvret, Maertz, . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746      

/MARC C HOWELL/Primary Examiner, Art Unit 1774